Citation Nr: 0209906	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-29 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for hammer toes.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a disability 
manifested by pain and swelling of the legs.

5.  Entitlement to a compensable evaluation for flat feet.  


REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a September 1996 decision by 
the RO which denied service connection for headaches, and a 
November 1997 RO decision which denied service connection for 
a disability manifested by pain and swelling of the legs.  

In September 1999, the Board issued a decision denying the 
claim for service connection for headaches; the claim for 
service connection for a disability manifested by pain and 
swelling of the legs was remanded to the RO for additional 
development.  The veteran then appealed the issue of service 
connection for headaches to the United States Court of 
Appeals for Veterans Claims (Court).

In December 2000, the VA Secretary filed an unopposed motion 
with the Court to vacate and remand the Board decision with 
repect to the issue of service connection for headaches, and 
by a December 2000 order the Court granted this motion. 

[The September 1999 Board decision also denied service 
connection for tinea pedis.  As noted in the December 2000 
Court order, an appeal to the Court was abandoned as to this 
issue.  Such issue is not now before the Board.]

Aside from the above-noted Court action, the veteran now also 
appeals an April 1999 RO decision which denied a compensable 
disability rating for flat feet, and he appeals a September 
1999 RO decision which denied service connection for hammer 
toes and for a stomach disorder.  The RO has also completed 
the development requested by the Board's September 1999 
remand on the claim for service connection for pain and 
swelling of the legs, and that issue is again before the 
Board.


FINDINGS OF FACT

1.  A chronic headache disorder including migraines began 
years after service and was not caused by any incident of 
service.  

2.  Any current hammer toes began years after service and 
were not caused by any incident of service.

3.  Current symptoms of a stomach disorder began years after 
service and were not caused by any incident of service.

4.  A disability manifested by pain and swelling in the legs 
began years after service and was not caused by any incident 
of service.

5.  Bilateral flat feet are no more than mild in degree.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110 (West 1991 &. 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Hammer toes were not incurred in or aggravated by 
service. 8 U.S.C.A. § 1110 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).

3.  A stomach disorder was not incurred in or aggravated by 
service. 8 U.S.C.A. § 1110 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.  A disability manifested by pain and swelling of the legs 
was not incurred in or aggravated by service. 8 U.S.C.A. § 
1110 (West 1991 &. Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  The criteria for a compensable rating for bilateral flat 
feet are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from January 1968 to 
December 1969.  His service medical records show that in 
February 1969 he complained of headaches for the past two 
weeks.  He was prescribed medication.  A subsequent treatment 
report dated in February 1969 noted treatment for pain over 
the deltoid ligament in both feet, worse on the right.  X-ray 
examination of the feet revealed mild pes planus, with no 
other abnormalities.  The report concluded with an impression 
of ligament strain secondary to pes planus and training.  In 
June 1969, he was seen at the optometry clinic and stated 
that when he got headaches his left eye started to hurt.  He 
was given a prescription for eyeglasses.  The examiner stated 
that he did not feel that the prescription would eliminate 
all of his headaches.  Inservice treatment reports, dated in 
November 1969 and December 1969, noted the veteran's 
complaints of vomiting and pain in the upper right quadrant.  
The examiner noted that there was no hepatomegaly, and 
recommended Maalox.  The service medical records are negative 
for any complaints, findings, or diagnosis referable to 
hammer toes or pain and swelling of the legs.  An August 1969 
separation examination was negative for headaches, hammer 
toes, pain and swelling of the legs, or a stomach disorder.  
The report showed that the veteran had a normal neurological 
system, abdomen and viscera, and lower extremities.  The 
report also noted a diagnosis of pes planus, stable, 
asymptomatic.

A June 1973 private treatment report shows that the veteran 
complained of having headaches every day as a police officer.  
Tension headaches were noted.

VA examination in August 1977 was negative for headaches, 
hammer toes, a stomach disorder, or pain and swelling in the 
legs. 

A treatment report, dated in March 1995, noted diagnoses of 
diabetes mellitus and hypertension.  

A November 1995 VA outpatient treatment report indicates that 
the veteran had some problems with athlete's foot.  A 
subsequent treatment report in November 1995 noted a 
diagnosis of uncontrolled hypertension.  It also noted 
swelling in the veteran's extremities.  

In April 1996, the veteran filed a claim of service 
connection for headaches.  He stated that he had had 
headaches in service and since service. 

In a January 1997 statement, the veteran alleged that he had 
more than two complaints of headaches in service.  He stated 
that due to his headaches his drill sergeant told him on many 
occasions to rest and take his medication.  He also stated 
that after service he was treated by a private physician due 
to having headaches.

A June 1997 treatment report noted that there was no swelling 
in the veteran's extremities.  The report also noted that the 
veteran's hypertension was well controlled. 

In a statement received in October 1997, the veteran stated 
that he was treated by a physician for headaches after 
service and that he treated himself with over-the-counter 
pain medicines.  He argued that his headaches started in 
service and had continued to the present.

In September 1997, the RO issued a rating decision denying 
service connection for hypertension.  

In September 1997, the veteran sought treatment for swollen 
feet, with some pain over the dorsum of the feet.  An X-ray 
examination of the left foot in September 1997 noted an 
impression of hammertoe deformity of the second through 
fourth or fifth digits.

In December 1997, the veteran stated that he had severe 
headaches in service in 1968.  He stated that he received 
treatment but that his condition never resolved.  

A medical treatment report, dated in July 1999, from A. 
Kumar, M.D., noted that the veteran was treated for severe 
and persistent nausea and vomiting with pain.  No diagnosis 
of a chronic stomach disorder was indicated.

A medical treatment report, dated in July 1999, was received 
from P. Miranda, M.D.  The report noted the veteran gave a 
history of migraines dating back to his military service.  

In December 1999, the veteran sought treatment for bilateral 
leg pain and swelling for the past month.  The report noted a 
diagnostic impression of peripheral edema secondary to 
longstanding hypertension.  

In July 2000, a VA examination for feet was conducted.  The 
report noted the veteran's complaints of pain, redness, 
stiffness, swelling, fatigue and lack of endurance in his 
feet.  Physical examination revealed a breakdown of the 
veteran's ankles with definite 2-3+ edema, which the examiner 
noted was not associated with the veteran's flat feet, and 
was more than likely cardiac in origin.  The examiner noted 
that the veteran requires corrective shoes and arch supports 
for his flat feet, but that he was not wearing them at the 
examination.  Weight-bearing and nonweight-bearing alignment 
of the Achilles' tendons was good.  There is no suggestion of 
valgus in the feet.  Both the ankles and feet were 
hyperpigmented.  The report noted that there is no evidence 
of hammertoes, high arches, or claw feet.  Range of motion 
testing on the veteran's ankles was normal, and the report 
noted that the veteran had limited ability to stand and walk 
due to his shortness of breath.  X-ray examination of the 
feet revealed bilateral pes planus with hind foot valgus, 
bunion at the first metacarpal phalangeal joint with valgus 
deformity, and osteopenia within the bone structure of both 
feet.  The report noted a diagnosis of acquired flat foot.  
The examiner also noted that a cardiac condition was causing 
the veteran's lower extremity edema, and recommended that the 
veteran follow-up with a cardiologist.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statements of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claims.  Pertinent 
medical records have been obtained, and the veteran has been 
provided with necessary VA medical examinations.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

1. Service Connection for Headaches

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1110; 38 C.F.R. 
§ 3.303.

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish a chronic condition that can be linked to service.  
When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The service medical records show that the veteran had 
complaints of headaches on two occasions during his 1968-1969 
active duty.  The service medical records, including the 
separation examination, are negative for a chronic headache 
disorder.  

Post-service medical records show that in June 1973 the 
veteran complained of having a headache every day as a police 
officer.  An August 1977 VA examination revealed no 
complaints or findings of a headache disorder.  Neurological 
examination at that time revealed no deficits.  In July 1999, 
a medical report was received from P. Miranda, M.D. noting 
the veteran gave a history of migraines since service. 

The evidence suggests that the veteran currently experiences 
migraines.  Despite the veteran's contentions that this 
condition is related a service injury, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The recent treatment report from Dr. Miranda recites 
the veteran's self-reported unsubstantiated lay history of 
having the condition since service, but this is not 
considered probative medical evidence linking the condition 
to service.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board finds more persuasive the fact that 
service medical records show no chronic headache disorder, 
nor is there credible evidence of continuity of the condition 
since service.

The weight of the credible evidence demonstrates that the 
veteran's current headaches began many years after his active 
duty and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for headaches, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




2.  Service Connection for Hammer Toes

One requirement for service connection is competent evidence 
of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  The veteran's 
most recent VA examination for the feet, performed in July 
2000, found no evidence of hammer toes.  In the absence of 
competent evidence of current hammer toes, there is no basis 
for establishing service connection for this condition.  

The Board notes that a prior X-ray examination of the left 
foot, performed in September 1997, noted an impression of 
hammer toe deformity of the second through fourth or fifth 
digits.  The Board finds the VA examination for feet, 
performed in July 2000, to be far more persuasive on the 
issue of a current condition then this single radiological 
report.  Nonetheless, even assuming the veteran currently has 
hammer toes, there is no evidence of such condition for many 
years after service, and the medical evidence does not link 
such condition to service, nor to service-connected flat feet 
(see 38 C.F.R. § 3.310).  Despite the veteran's contentions 
that he has hammer toes related to service, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu, supra.

The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Service Connection For Stomach Disorder

There is no showing of a chronic stomach disorder during 
service.  The veteran's service medical records showed that 
the veteran was treated in December 1968 with complaints of 
stomach pains with vomiting after meals for three weeks.  No 
diagnosis of a chronic disorder was given.  The veteran was 
prescribed Maalox, and no further treatment for stomach 
problems was indicated during service.  The veteran's 
separation examination, performed in August 1969, showed no 
stomach disorder.  

The post-service medical records do not show ongoing 
symptomatology of a stomach disorder following the veteran's 
discharge from the service.  An August 1977 VA examination 
was negative for any complaints regarding a stomach disorder.  
Physical examination revealed normal findings concerning the 
veteran's digestive system.  Such suggests that any stomach 
disorder in service was acute and transitory and resolved 
without residuals.

In July 1999, a treatment report was received from A. Kumar, 
M.D.  noting that the veteran was treated for severe and 
persistent nausea and vomiting with pain.  No diagnosis of a 
chronic stomach disorder was indicated.  In September 1999, 
the veteran submitted a statement asserting that he continues 
to have a stomach disorder.  Even assuming he currently has a 
chronic stomach disorder, it is not shown to be related to 
his active service.  As noted above, the first post-service 
medical evidence of stomach problems is many years after 
service.  

The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4. Service Connection for a Disability Manifested by Pain and 
Swelling of the Legs

The veteran's service medical records do not show complaints 
or findings of pain and swelling of the legs.  His separation 
examination, performed in 1969, noted that his lower 
extremities were normal.  The veteran's post-service 
treatment records do not show pain and swelling in the legs 
in the years until many years after service.  The first 
indication of such symptoms is in 1995.

The current medical evidence of record notes symptoms of pain 
and swelling in the veteran's lower extremities.  This 
condition, however, is not shown to be related to the 
veteran's active service.  In fact, the veteran's most recent 
VA examination, performed in July 2000, noted the edema in 
the veteran's lower extremities was related to a cardiac 
condition.  A cardiac condition is first shown many years 
after service.  Despite the veteran's contentions that this 
condition is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

The weight of the credible evidence demonstrates that a 
disability manifested by pain and swelling in the lower 
extremities began many years after his active duty and was 
not caused by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

5.  Entitlement to a Compensable Disability Evaluation for 
Flat Feet

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's bilateral flat feet as 
noncompensable.  

A 0 percent raing is warranted for mild flat feet; symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate bilateral flat feet; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for severe flat feet; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected bilateral flat feet are 
appropriately rated as noncompensable.  The most recent VA 
examination, performed in July 2000, noted that the veteran's 
weight-bearing and nonweight-bearing alignment of the 
Achilles' tendons was good.  There was no suggestion of the 
valgus, and absent hallux valgus.  The report noted that the 
veteran reportedly used shoe inserts and arch supports, but 
that he was not wearing them.  There was no evidence of 
hammer toes, high arches, or claw-feet.  X-ray examination of 
the feet revealed bilateral pes planus with hind foot valgus, 
bunion first metacarpal phalangeal joint with valgus 
deformity, and osteopenia within the bone structure of the 
feet.  Other recent treatment records also fail to show 
objective clinical findings which would warrant a compensable 
evaluation for this condition.  There is no indication of 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.  

The Board notes that the evidence shows symptoms of edema in 
the veteran's lower extremities and feet.  The cause of this 
condition, however, is not shown to be related to the 
service-connected bilateral flat feet.  

The weight of the evidence shows bilateral flat feet are no 
more than mild in degree, and thus the current 0 percent 
rating is proper.  The preponderance of the evidence is 
against the claim for a compensable rating for bilateral flat 
feet.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Service connection for headache disorder is denied.

Service connection for hammer toes is denied.

Service connection for a stomach disorder is denied.

Service connection for a disability manifested by pain and 
swelling of the legs is denied

Entitlement to a compensable evaluation for flat feet is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

